Citation Nr: 0317692	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-10 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for service-connected 
eczema, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1975 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision in 
which the RO, inter alia, granted an increased rating from 0 
to 10 percent for the veteran's service-connected eczema.  
The veteran, contending his claim merited a rating in excess 
of 10 percent, filed a notice of disagreement in February 
2000 and a statement of the case (SOC) was issued in March 
2000.  The veteran submitted a substantive appeal in March 
2000.  

In May 2001, the Board, inter alia, remanded the case to the 
RO for further evidentiary development and readjudication 
consistent with cited court precedent and regulatory 
criteria.  Per the Board's instruction, the RO obtained 
additional evidence, but continued the denial of the claim 
(see April 2003 supplemental SOC (SSOC)).  Hence, this matter 
has been returned to the Board for further appellate 
consideration.  

The Board notes that the issue of service connection for 
hearing loss, perfected in March 2000 and remanded by the 
Board in May 2001, was resolved favorably by rating decision 
of April 2003.  Therefore, the issue is no longer in 
appellate status.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has, to the extent 
possible, been accomplished.  

2.  The veteran's service-connected eczema has been 
manifested by recurring, non-disfiguring, lesions of the 
hands and feet, with no residual scarring, requiring 
antifungal cream application.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
eczema have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.20, 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805 (as in effect prior to and since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  

As evidenced by the February 2000 SOC, the May 2001 Board 
remand, and the April 2003 supplemental SOC (SSOC), the 
veteran and his representative have been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial of the veteran's claim.  Notably, in 
the April 2003 SSOC, the RO addressed VA's new regulatory 
criteria pertaining to skin disorders.  Hence, the Board 
finds that they have been given notice of the information and 
evidence needed to substantiate the claim and (as evidenced 
by, e.g., the June 2001 and February 2003 RO letters 
soliciting information and/or evidence), have been afforded 
opportunities to submit such information and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the May 2001 remand, the Board informed the veteran of the 
RO's duties to obtain VA medical records and to provide a VA 
examination.  In a June 2001 letter, the RO requested that 
the veteran identify sources of treatment for eczema and 
provide authorization for release of records from non-VA 
sources of treatment.  Furthermore, by letter of February 
2003, the RO indicated that it would assist the veteran in 
obtaining relevant VA and non-VA medical records, employment 
records, or records from other Federal agencies if the 
veteran provided adequate information about such records.  

The Board also finds that all necessary development has been 
accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims, to include 
procuring VA medical records from the Bath and Canandaigua, 
New York, VA Medical Centers (VAMCs).  In this case, the 
Board is satisfied that the RO has obtained all available 
medical records from all relevant sources identified in the 
record, and that all such records have been associated with 
the claims file.  Furthermore, the RO arranged for the 
veteran to undergo two VA dermatologic examinations, dated in 
October 1999 and February 2003.  Significantly, neither the 
veteran nor his representative asserts, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.


I.  Factual Background

Historically, in July 1990, the RO granted service connection 
for the veteran's eczema, deemed noncompensable.  The RO 
cited the findings of a May 1990 VA examination, indicating 
that no eczema lesions were present.  Later, in September 
1999, the veteran submitted a statement indicating that his 
service connected conditions had worsened, including his 
eczema.

The RO subsequently obtained VA medical records from the VA 
Medical Center (VAMC) in Canandaigua, New York.  According to 
the records, in August 1999, the veteran was treated for 
eczema on his feet.  The veteran's feet were described as 
"quite blistered and swollen" and the veteran complained of 
tenderness when walking.  The veteran was advised to wear 
sandals to help dry the feet.  His treatment was changed from 
a hydrocortisone cream to a triamcinolone lotion, a topical 
corticosteroid.  In September 1999, following treatment for 
dermatitis, it was noted that the veteran used triamcinolone 
lotion for his eczema.

A VA dermatologic examination was provided in October 1999.  
On clinical interview, the veteran described experiencing 
intermittent episodes of itchy blistering, reportedly 
diagnosed dyshidrotic eczema of the hands and feet.  On 
physical examination, there were several resolving vesicular 
lesions on the sides of the veteran's fingers, and there was 
a moccasin-scaling pattern on the soles of his feet.  The 
veteran declined full skin examination.  The VA examiner 
diagnosed tinea pedis, and indicated that the veteran's 
vesicular eruption on the hands were consistent with 
dyshidrotic eczema.  However, the VA examiner added that 
fungal reaction could not be completely ruled out.  The 
veteran reported using Loprox, an antifungal cream, for his 
feet and the VA examiner prescribed Lidex cream, a topical 
corticosteroid, for his hands.  

In his notice of disagreement received in February 2000, the 
veteran expressed that since he experienced constant itching 
due to eczema, a rating of 30 percent was warranted.  

Additional records were obtained from the Canandaigua VAMC, 
where the veteran was domiciled from January to March 2000.  
In January 2000, the veteran was seen for complaints of a 
rash with itching.  The veteran provided a history of eczema 
but no similar complaints in the past.  The treating VA 
clinician observed large erythematous patches, primarily in 
the bilateral, lateral thoracolumbar area.  Smaller 
maculopappular thigh lesions and symmetrical lesions on the 
dorsum of the feet, primarily along the first metatarsal, 
were also observed.  The veteran was diagnosed with acute 
pruritic dermatitis.  The veteran was prescribed a 
hydrocortisone to apply to his rash.

In May 2001, the Board remanded the veteran's claim for a VA 
dermatologic examination.  Pursuant to Board remand 
instructions, another VA dermatologic examination was 
provided in February 2003.  The VA examiner indicated a 
review of the Board remand and the claims file.  The veteran 
complained of lesions occurring four to six times per month, 
lasting three to four days.  The disease appeared on the 
exposed areas of the hands and on the veteran's feet, 
approximately 5 percent for the upper extremities and 5 
percent for the lower extremities.  No residual scarring was 
noted.  The veteran was, at the time of the examination, 
symptom-free.  The VA examiner observed no scarring or 
disfigurement.  The VA examiner observed no evidence of 
malignant neoplasm or benign neoplasm of the skin, and no 
evidence of urticaria.  The veteran had no skin lesions.  The 
VA examiner described the disease as intermittent and 
constant, with treatment involving cream application without 
any immunosuppressive drugs, four to six times per month.  
The VA examiner could not complete the diagnosis, as a skin 
biopsy could not be obtained.

In March 2003, the veteran called the Canandaigua VAMC to 
report a flare-up of eczema on both hands.  He indicated that 
he had enough prescription cream Ciclopirox Olamine, an 
antifungal medication, for self-treatment.  He did not seek 
an appointment.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
to be considered when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 
589 (1995).  However, where the question involves one for an 
increased rating, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

During the pendency of this appeal, VA amended the portion of 
the rating schedule governing evaluation of diseases of the 
skin.  This amendment was effective August 30, 2002.  See 67 
Fed. Reg. 49,590, 49,596 (July 31, 2002).  When a governing 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000).  Therefore, the Board 
must evaluate the veteran's claim under both the former and 
revised applicable schedular criteria.  Because the RO has 
already done so, there is no due process bar to the Board 
doing likewise, applying the more favorable result, if any.  

At the time the veteran filed the claim for an increased 
rating for eczema under consideration, the rating schedule 
provided that a 10 percent evaluation required exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  38 C.F.R. § 4.114, Diagnostic Code 7806 
(2002).  For a 30 percent evaluation, there must be exudation 
or itching that is constant, extensive lesions or marked 
disfigurement.  Id.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  

Under the revised version of Diagnostic Code 7806, a 10 
percent rating is warranted with at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  With more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; with constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, a 60 percent rating is assigned.  

The Board concludes that the evidence of record does not 
provide a basis for assignment of a higher rating for the 
veteran's eczema under either the former or the revised 
criteria.  

Pertinent to the former criteria, the evidence of record 
shows that, prior to August 30, 2002, the service-connected 
disability under consideration was manifested by periodically 
symptomatic, blistering and scaling of the feet and vesicular 
lesions on the hands.  VA records provide evidence of 
symptomatic eczema of the feet in August 1999 and vesicular 
eruption on the sides of the fingers consistent with 
dyshidrotic eczema was observed on VA examination of October 
1999.  

Based on the clinical evidence cited above, the former 
Diagnostic Code 7806, provides no more than a 10 percent 
evaluation for the veteran's eczema.  In order to meet the 
criteria for the next higher rating, at 30 percent, evidence 
must show constant exudation or itching and extensive 
lesions, or marked disfigurements.  The Board concedes that 
the veteran may have experienced constant itching due to 
eczema, though the evidence suggests that the itching may 
have been due to pruritic dermatitis.  However, the veteran's 
eczema, observed only on the hands and feet, was not 
suggestive of "extensive" lesions or "marked" 
disfigurement.  

Since the August 30, 2002, change in the applicable rating 
criteria, the evidence still shows that the veteran's 
condition is manifested, primarily, by lesions of the exposed 
areas of the hands and feet, as described in the February 
2003 VA examination report.  (The Board acknowledges that the 
VA examiner did not observe such lesions, however, reasonable 
doubt is resolved in favor of the veteran in his description 
of eczema symptoms during his clinical interview.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.).  The February 2003 
VA examiner determined that the disease covered approximately 
5 percent of the upper extremities and 5 percent of the lower 
extremities, less than the 20 to 40 percent required under 
the criteria for next higher rating of 30 percent.  
Furthermore, the VA examiner, after reviewing the claims 
file, determined that the veteran's treatment did not involve 
any immunosuppressive drugs.  The veteran's current use of a 
topical antifungal cream, as reflected in the March 2003 VAMC 
report of telephonic contact, is consistent with this 
finding.  Therefore, the criterion of intermittent systemic 
therapy involving immunosuppressive drugs is not met.  
Inasmuch as the criteria for the next higher, 30 percent, 
evaluation are not met, it logically follows that the 
criteria for the 40 and 60 percent evaluations under the new 
Diagnostic Code 7806 likewise are not met.  

A higher evaluation is not available under the potentially 
applicable Diagnostic Codes 7802, 7803, and 7804.  While the 
revised criteria provides for a higher evaluation for 
disfigurement of the head, face, and neck (Diagnostic Code 
7800), but this case does not involve any disfigurement.  The 
Board also observes that as the evidence does not show, and 
the veteran has not alleged that, service-connected eczema 
results in any functional impairment or limited motion, a 
higher initial evaluation is not assignable under revised 
Diagnostic Code 7801 or 7805. 

For all the foregoing reasons, the Board must conclude that 
the 10 percent evaluation assigned for eczema was proper, and 
that the criteria for an increased evaluation have not been 
met.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  As 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990). 


ORDER

A rating in excess of 10 percent for eczema is denied.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

